Citation Nr: 0434023	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for breathing disorder, 
cold sweats, and high fever, to include as secondary to an 
undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1991.  He apparently has since served in the 
National Guard.

This case came before the Board of Veterans' Appeals (Board) 
from a December 2000 RO decision that denied the veteran's 
claim for service connection for breathing disorder, cold 
sweats, and high fever, to include as secondary to an 
undiagnosed illness; and denied service connection for 
headaches, to include as secondary to an undiagnosed illness.  
The veteran filed a notice of disagreement in January 2001; 
and the RO issued a statement of the case (SOC) in February 
2001.  In December 2001, the veteran perfected his appeal.  
In September 2002, a hearing was held before the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for breathing 
problems, cold sweats, high fever, and headaches, to include 
as secondary to an undiagnosed illness.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In November 2003 and in December 2003, the veteran submitted 
additional evidence in support of his claims, including a 
Statement of Medical Examination and Duty Status, dated in 
November 2003.  This evidence has not been reviewed by the 
RO.  Thus, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  

In November 2003, the veteran filed a statement indicating 
that he had been called to active duty service in support of 
Operation Enduring Freedom.  A deferred rating decision, 
dated in May 2004, noted that he was recalled to active duty 
from August 2002 to November 2003.  The RO has not sought to 
obtain the veteran's inservice records from this period.  

The Board further notes that the veteran's service records 
from his period of active duty service from September 1988 to 
September 1991 have also not been obtained.  At the September 
2002 RO hearing, the veteran testified that he had obtained 
copies of his service medical records for this period and 
provided them to his representative for submission to the RO.  
Although the hearing officer stated that he did not see the 
records in the claims folder, no additional mention of the 
records, or their status is mentioned, including in the 
October 2002 SSOC.  Under the circumstances of this case, the 
RO, with the assistance of the veteran, should make another 
attempt to obtain the veteran's complete service medical and 
personnel records.
 
Finally, there apparently are additional post service medical 
records available which will be relevant to and helpful in 
adjudicating the veteran's claims herein.  Specifically, the 
veteran has referred to treatment from private physicians 
whose records are not in the claims folder (such as Dr. Chung 
and Dr. Miller, neurologist).  In addition, it appears that 
additional records may be available from C. Luke, M.D.  At 
his RO hearing, the veteran testified that he was treated by 
Dr. Luke within his first year after returning from Operation 
Desert Storm.  The records from Dr. Luke from that time frame 
are not in the claim folder.  Lastly, the veteran has likely 
continued to seek treatment for these conditions during this 
appeal.  Thus, updated medical records may also be available.  
Accordingly, the veteran should be asked to identify (names, 
addresses, dates) all sources of treatment for his breathing 
disorder, cold sweats, high fever, and headaches, since 
September 1991.  The RO should then, with the assistance of 
the veteran, attempt to obtain any additional records which 
may be available.

Accordingly, the case is remanded for the following:  

1.  The RO, with the assistance of the 
veteran, should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency including the 
veteran's National Guard unit which he 
should be asked to identify to: (1) 
verify all periods of the veteran's 
military service; and (2) obtain copies 
of all available service medical records 
and service personnel records from each 
period identified.  If these records 
cannot be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  The veteran should be 
informed as to the result of these 
efforts.

2.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his breathing 
problems, cold sweats, high fever, and 
headaches, since September 1991, and he 
should execute necessary records-release 
forms.  The Board is particularly 
interested in obtaining the veteran's 
complete treatment records from C. Luke, 
M.D., and Drs. Chung and Miller (a 
neurologist)).  The RO should attempt to 
obtain copies of the related medical 
records which have not previously been 
obtained.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
veteran's claims for service connection 
for breathing disorder, cold sweats, and 
high fever, to include as secondary to an 
undiagnosed illness; and service 
connection for headaches, to include as 
secondary to an undiagnosed illness.  This 
should include review of the additional 
evidence received since the October 2002 
supplemental statement of the case.  If 
any of the claims remain denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


